Exhibit 10.2

 

NEITHER THIS WARRANT NOR THE SHARES OF STOCK ISSUABLE UPON EXERCISE HEREOF HAVE
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”). NO
SALE, TRANSFER OR OTHER DISPOSITION OF THIS WARRANT OR SAID SHARES MAY BE
EFFECTED WITHOUT (i) AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO,
(ii) AN OPINION OF COUNSEL SATISFACTORY IN FORM AND SUBSTANCE TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE ACT OR (iii) RECEIPT OF A
NO-ACTION LETTER FROM THE SECURITIES AND EXCHANGE COMMISSION TO THE EFFECT THAT
REGISTRATION UNDER THE ACT IS NOT REQUIRED. THE WARRANT EVIDENCED HEREBY IS
NON-TRANSFERABLE.

 

Common Stock Purchase Warrant

 

Warrant to Purchase 12,500,000 Shares of Common Stock, $.001 par value per
share, of

 

Janel World Trade, Ltd.

A Nevada corporation

VOID AFTER 5:00 P.M., EASTERN TIME,

___________, 2018

 

Janel World Trade, Ltd., a Nevada corporation (the “Company”), hereby certifies
that for value received Oaxaca Group LLC, a Delaware limited liability company,
or any transferee to whom this warrant (the “Warrant”) is properly transferred
in accordance with Section 3(c) below (hereinafter, the “Holder”), is entitled,
on the terms set forth below, to purchase from the Company at any time during
the period commencing on the date hereof (the “Issue Date”) and, subject to the
provisions of Section 1 below, ending at 5:00 p.m., Eastern time, on the fifth
anniversary date thereof (the “Expiration Date”), Twelve Million Five Hundred
Thousand (12,500,000) fully paid and nonassessable shares of the common stock,
par value $0.001 per share (the “Warrant Shares”), of the Company, at a price of
$0.08 per share, subject to adjustments as provided below (the “Purchase
Price”). As used herein, the term “Stock” shall mean the Company’s presently
authorized common stock or any stock into or for which such common stock may
hereafter be converted or exchanged prior to or concurrent with the exercise of
this Warrant.

 

1. Expiration. This Warrant shall expire at upon the first to occur of the
following: (i) 5:00 p.m., Eastern time, on the Expiration Date; and (ii) the
sale of all or substantially all of the assets of the Company or an acquisition
of the Company by another corporation or entity by consolidation, merger or
other reorganization or series of related transactions in which the holders of
the Company’s outstanding voting stock immediately prior to such transaction
own, immediately after such transaction, securities representing less than fifty
percent (50%) of the voting power of the surviving corporation, the surviving
entity or the entity that controls such surviving entity (such sale of assets or
acquisition, a “Merger or Consolidation”).

 

2. Exercise of Warrant.

 

(a) Exercisability of the Warrant. This Warrant will become exercisable on the
Issue Date.

 

(b) Exercise. Except as hereinafter set forth, the Holder shall have the right
to exercise this Warrant in whole or in part, at any time and from time to time
during the period beginning on the Issue Date and ending on the Expiration Date
as to all or any part of the Warrant Shares. Notwithstanding the immediately
preceding sentence, the Holder may not exercise this Warrant for any Warrant
Shares which, together with all other issuances by the Company of Warrant Shares
and other shares of the Company’s equity, that would result in the impairment of
the net operating losses and deferred tax benefits of the Company pursuant to
Section 382 of the Internal Revenue Code of 1986, as amended.

 

(c) Method of Exercise. This Warrant is exercisable by delivering this Warrant
accompanied by the Notice of Exercise attached hereto as Exhibit A properly
endorsed to the Company’s principal office, accompanied by payment in cash, by
check or by wire transfer in an amount equal to the product of the Purchase
Price and the number of Warrant Shares being purchased at such time.

 



Page 1

 

 

 

(d) Taxes. The Company will not be required to pay any tax imposed in connection
with any transfer involved in the issuance of a Warrant or a certificate for
shares of Stock in any name other than that of the original holder hereof, and
in such case, the Company will not be required to issue or deliver any stock
certificate or warrant until such tax is paid.

 

3. Representations and Covenants of the Holder. This Warrant has been issued by
the Company in reliance upon the following representations and covenants of the
Holder:

 

(a) Investment Purpose. The Stock issuable upon exercise of the Holder’s rights
contained herein will be acquired for investment and not with a view to the sale
or distribution of any part thereof, and the Holder has no present intention of
selling or engaging in any public distribution of the same except pursuant to a
registration or exemption.

 

(b) Private Issue. The Holder understands (i) that the Stock issuable upon
exercise of this Warrant is not registered under the Act or qualified under
applicable state securities laws on the ground that the issuance contemplated by
this Warrant will be exempt from the registration and qualifications
requirements thereof, and (ii) that the Company’s reliance on such exemption is
predicated on the representations set forth in this Section 3.

 

(c) Disposition of Holder’s Rights. This Warrant and all rights hereunder are
non-transferable; provided, however, that the Holder, if an entity, may transfer
this Warrant and the rights hereunder, in part or whole, to any subsidiary,
parent, affiliate, general partner or limited partner of the Holder. The Stock
issuable upon exercise of this Warrant is non-transferable, except in accordance
with the terms of this provision. Notwithstanding the foregoing, the
restrictions imposed upon the transferability of shares of the Stock do not
apply to transfers by the Holder, if an entity, in part or whole, to any
subsidiary, parent, affiliate, general partner or limited partner of the Holder,
and shall terminate as to any particular share of Stock when (1) the transfer of
such security shall have been effectively registered under the Act and
transferred by the Holder thereof in accordance with such registration, or
(2) such security shall have been sold without registration in compliance with
Rule 144 under the Act or (3) a letter shall have been issued to the Holder at
its request by the staff of the Securities and Exchange Commission or a ruling
shall have been issued to the Holder at its request by such Commission stating
that no action shall be recommended by such staff or taken by such Commission,
as the case may be, if such security is transferred without registration under
the Act in accordance with the conditions set forth in such letter or ruling and
such letter or ruling specifies that no subsequent restrictions on transfer are
required. Whenever the Stock issuable upon exercise of this Warrant may be sold
pursuant to Rule 144(b)(1)(i), the restrictions imposed herein shall terminate,
the Holder or holder of a share of Stock issued upon exercise of this Warrant as
to which such restrictions have terminated shall be entitled to receive from the
Company, without expense to such holder, one or more new certificates for the
Warrant or for such shares of Stock not bearing any restrictive legend.

 

(d) Financial Risk. The Holder has such knowledge and experience in financial
and business matters as to be capable of evaluating the merits and risks of its
investment, and has the ability to bear the economic risks of its investment.

 

(e) Risk of No Registration. The Holder understands that if a registration
statement covering the transfer of the Stock under the Act is not in effect when
it desires to sell the Stock issuable upon exercise of this Warrant, it may be
required to hold such securities for an indefinite period. The Holder also
understands that any sale of Stock issuable upon exercise of this Warrant which
might be made by it in reliance upon Rule 144 under the Act may be made only in
accordance with the terms and conditions of that Rule.

 

4. Delivery of Stock Certificates on Exercise. Promptly after the exercise of
this Warrant and the payment of the Purchase Price pursuant to Section 2(b) or
after the net exercise of this Warrant pursuant to Section 2(c), the Company
will issue to the Holder or upon the order of the Holder hereof, a certificate
or certificates for the number of whole shares of Stock to which the Holder is
entitled; provided, however, that (i) the Holder shall have furnished to the
Company at the time of such exercise a signed Investment Representation
Statement substantially in the form attached hereto as Exhibit B and (ii) the
Company will place on each certificate the following legend:

 



Page 2

 

 

 

“THE SECURITIES REPRESENTED HEREBY HAVE BEEN ACQUIRED FOR INVESTMENT AND HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”).
THESE SECURITIES MAY NOT BE SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH
REGISTRATION OR AN EXEMPTION THEREFROM UNDER THE ACT.”

 

Furthermore, the Company will place on each certificate any legend required by
any applicable state securities or “blue sky” law.

 

5. Adjustments for Dividends in Other Stock or Property; Reclassifications. The
Purchase Price and the number and type of Warrant Shares and/or other property
issuable upon exercise of this Warrant shall be appropriately and
proportionately adjusted to reflect any stock dividend, stock split, combination
of shares, reclassification, recapitalization, any corporate reorganization
other than as provided in Section 1 hereof or other similar event affecting the
number or character of outstanding Warrant Shares, so that the number and type
of securities and/or other property issuable upon exercise of this Warrant shall
be equal to that which would have been issuable with respect to the number of
Warrant Shares subject hereto at the time of such event, had such Warrant Shares
then been outstanding.

 

6. Certificate as to Adjustments. In each case of an adjustment in the Purchase
Price or in the shares of Stock or other stock, securities or property
receivable on the exercise of the Warrant, the Company, at its expense, will
compute such adjustment in accordance with the terms of the Warrant and prepare
a certificate setting forth such adjustment and showing in detail the facts upon
which the adjustment is based. The Company will mail a copy of each such
certificate to the Holder of the Warrant outstanding at that time.

 

7. Notices of Record Date. In case (i) the Company takes a record of the holders
of its Stock (or other stock or securities at the time receivable upon the
exercise of the Warrant) for the purpose of entitling them to receive any
dividend or other distribution, or any right to subscribe for or purchase any
shares of stock of any class or any other securities; or (ii) of any capital
reorganization of the Company, any reclassification of the common stock of the
Company, any consolidation or merger of the Company with or into another
corporation, including, without limitation, any Merger or Consolidation, or any
conveyance of all or substantially all of the assets of the Company to another
corporation; or (iii) of any voluntary dissolution, liquidation or winding-up of
the Company; then, in each such case, the Company will mail or cause to be
mailed to each Holder of a Warrant at the time outstanding a notice specifying,
as the case may be, (a) the date on which a record is to be taken for the
purpose of such dividend, distribution or right, and stating the amount and
character of such dividend, distribution or right, or (b) the date on which such
reorganization, reclassification, consolidation, merger, conveyance,
dissolution, liquidation or winding-up is to take place, and time, if any is to
be fixed, as of which the holders of record of Stock (or such other stock or
securities at the time receivable upon the exercise of the Warrant) will be
entitled to exchange their shares of Stock (or such other stock or securities)
for securities or other property deliverable upon such reorganization,
reclassification, consolidation, merger, conveyance, dissolution, liquidation or
winding-up, and, in the case of a reorganization, consolidation, merger or
conveyance, the fair market value of such securities or other property as
determined by the Board of Directors of the Company. Such notice shall be mailed
at least ten (10) days prior to the date specified therein; provided, however,
that in the event of a Merger or Consolidation the Company shall use its best
efforts to provide such notice in accordance with Section 11 below at least
twenty-one (21) days prior to the closing date of such Merger or Consolidation
and, in any event, shall provide such notice in accordance with Section 11 below
at least fifteen (15) days prior to such closing date.

 



Page 3

 



 

8. Reservation of Stock Issuable on Exercise of Warrant. The Company will at all
times reserve and keep available, solely for issuance and delivery upon the
exercise of this Warrant, all such shares of Stock and other stock, or such
other stock, securities and property as from time to time are receivable upon
the exercise of the Warrant.

 

9. Exchanges of Warrant. Subject to the provisions of Section 3(c) above, upon
surrender for exchange of this Warrant (in negotiable form, if not surrendered
by the Holder named on the face thereof) to the Company at its principal office,
the Company, at its expense, will issue and deliver a new Warrant or Warrants
exercisable in the aggregate for the same number of shares of Stock as may be
exercised pursuant to the terms hereof, in the denomination or denominations
requested, to or on the order of such Holder upon payment by such Holder of any
applicable transfer taxes; provided, however, that any transferee of the Warrant
shall be required to make the representations set forth in Exhibit B attached
hereto.

 

10. Replacement of Warrant. Upon receipt of evidence reasonably satisfactory to
the Company of the loss, theft, destruction or mutilation of this Warrant and
(in the case of loss, theft or destruction) upon delivery of an indemnity
agreement in such reasonable amount as the Company may determine, or (in the
case of mutilation) upon surrender and cancellation thereof, the Company at its
expense, will issue a replacement warrant in substantially identical form to
this Warrant.

 

11. Notices. Any notices, demand, offer, request or other communication required
or permitted to be given by either the Company or a Holder (collectively, a
“Notice”) pursuant to the terms of this Warrant, if delivered to the Holder,
shall be sent to the following address: _______________________________; or at
such other addresses provided to the Company or such other address as a party
may request by notifying the other in writing. Any Notice shall be delivered in
writing. Any such Notice shall be deemed effectively given the earlier of
(i) when received, (ii) when delivered personally, (iii) one (1) business day
after being delivered by facsimile (with receipt of appropriate confirmation),
(iv) one (1) business day after being deposited with an overnight courier
service and (v) four (4) days after being deposited in the U.S. mail, First
Class with postage prepaid.

 

12. Change; Waiver. Neither this Warrant nor any term hereof may be changed,
waived, discharged or terminated orally, but only by an instrument in writing
signed by the party against which enforcement of the change, waiver, discharge
or termination is sought.

 

13. No Fractional Shares or Script. No fractional shares or script representing
fractional shares shall be issued upon the exercise of this Warrant, but in lieu
of such fractional shares the Company shall make a cash payment therefore upon
the basis of the Purchase Price then in effect.

 

14. No Rights as Stockholder. This Warrant does not entitle the Holder to any
voting rights or other rights as a stockholder of the Company prior to the
exercise of this Warrant.

 

15. Headings. The headings in this Warrant are for purposes of reference only
and shall not be deemed to constitute a part hereof.

 

16. Counterparts. This Warrant may be executed in two or more counterparts, each
of which shall be deemed an original and all of which together shall constitute
one instrument.

 

17. Governing Law. This Warrant is delivered in the State of Delaware and shall
be construed in accordance with and governed by the laws of such state.

 

18. Confidentiality; No Public Disclosure. The terms and conditions of this
Warrant are confidential. Neither party shall make any public disclosure
concerning the terms and conditions of this Warrant without the prior written
consent of the other party, except as required by the rules and regulations of
the Securities and Exchange Commission, or any applicable stock exchange.

 



Page 4

 

 

 

In Witness Whereof, the parties hereto have caused this Warrant to be executed
as of the ____ day of _________, 2013.

 



Witness:   Janel World Trade, Ltd.                     By:         William J.
Lally       Chief Executive Officer             Oaxaca Group LLC                
    By:         Dominique Schulte       Managing Member        



 



Page 5

 

 

EXHIBIT A

NOTICE OF EXERCISE

 

To Janel World Trade, Ltd.

 

1. The undersigned hereby elects to purchase _________ shares of Common Stock of
Janel World Trade, Ltd., a Nevada corporation (the “Company”), pursuant to the
terms of the attached Warrant.

 

2. The undersigned tenders herewith payment in full for the purchase price of
the shares being purchased, together with all applicable transfer taxes, if any.

 

3. Please issue a certificate, or certificates representing said shares of
stock, in the name of the undersigned or in such other name as are specified
below:

 

______________________________

(Name)    

 

______________________________

 

______________________________

(Address)  

 

4. The undersigned hereby represents to the Company as follows:

 

(i) The stock to be received upon the exercise of the Warrant will be acquired
for investment for its own account, not as a nominee or agent, and not with a
view to the sale or distribution of any part thereof, and it has no present
intention of selling, granting participation in or otherwise distributing the
same, but subject, nevertheless, to any requirement of law that the disposition
of its property shall at all times be within its control. By executing this
Statement, the undersigned further represents that it does not have any
contract, undertaking, agreement or arrangement with any person to sell,
transfer, or grant participations to such person or to any third person, with
respect to the stock acquired upon exercise of the Warrant.

 

(ii) The undersigned understands that any stock acquired upon exercise of the
Warrant at the time of issuance may not be registered under the Securities Act
of 1933, as amended (the “Act”), and applicable state securities laws on the
ground that the issuance of securities is exempt pursuant to Section 4(2) of the
Act, and state law exemptions relating to offers and sales not by means of a
public offering and that the Company’s reliance on such exemptions is predicated
on the undersigned’s representations set forth herein.

 

(iii) The undersigned agrees that in no event will it make a disposition of any
stock acquired upon the exercise of the Warrant unless and until (i) it shall
have notified the Company of the proposed disposition and shall have furnished
the Company with a statement of the circumstances surrounding the proposed
disposition, and (ii) if requested by the Company, it shall have furnished the
Company with an opinion of counsel satisfactory to the Company and its counsel
to the effect that (A) appropriate action necessary for compliance with the Act
and any applicable state securities laws has been taken or an exemption from the
registration requirements of the Act and such laws is available, and (B) that
the proposed transfer will not violate any of said laws.

 

(iv) The undersigned represents that it is able to fend for itself in connection
with its purchase of stock as contemplated by this Statement, has such knowledge
and experience in financial and business matters as to be capable of evaluating
the merits and risks of its investment and that it has the ability to bear the
economic risks (including the risk of a total loss) of its investment.

 

(v) The undersigned acknowledges that the stock acquired upon exercise of the
Warrant must be held indefinitely unless subsequently registered under the Act
or an exemption from such registration is available. The undersigned is aware of
the provisions of Rule 144 promulgated under the Act which permit limited resale
of shares purchased in a private placement subject to the satisfaction of
certain conditions, including, among other things, the existence of a public
market for the shares, the availability of certain current public information
about the Company, the resale occurring not less than one year after a party has
purchased and paid for the security to be sold, the sale being through a
“broker’s transaction” or in transactions directly with a “market maker” (as
provided by Rule 144(f)) and the number of shares being sold during any
three-month period not exceeding specified limitations.

 



Date:                           Name of Warrantholder



 



 

 

 

Page 6

